Citation Nr: 0927211	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  96-44 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1973 
and from July 1991 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  This claim was previously remanded 
by the Board in January 2007 and October 2008.

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  The issue of the 
merits of the claim for entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a September 
1993 decision and the Veteran did not appeal.

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.




CONCLUSIONS OF LAW

1.  The September 1993 RO decision that denied service 
connection for PTSD is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).  

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) has changed the standard for 
processing veterans' claims.  The VCAA has left intact the 
requirement that new and material evidence be received in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108.  This is required before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  See also Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1343 (Fed. Cir. 2003) (PVA) (without the introduction 
of new and material evidence, VA not required to provide a 
medical examination or opinion).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  The notice should include the basis for denial and 
what specific evidence is needed to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, although 
the AMC/RO was instructed by the in the January 2007 and 
October 2008 remands to provide the Veteran with notice as to 
what the information or evidence needs to show to establish 
new and material evidence in claims filed prior to August 29, 
2001, the Veteran was only provided with such notice with 
respect to claims filed after August 29, 2001.  Thus, the 
VCAA notice with regard to the requirements for reopening a 
claim was deficient.  Nevertheless, because the Board is 
granting full benefits to reopen the claim, the Veteran has 
not been prejudiced.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (finding that further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).


Analysis

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet. App. 140 (1991).

As applicable to the present case, the term "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The definition of "new and material evidence" was 
recently changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2008).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for PTSD in September 1993.  
The September 1993 RO decision was not appealed and is 
considered final.  38 U.S.C.A. § 7105.

The evidence considered at the time of the September 1993 RO 
decision included the Veteran's service treatment records, VA 
examination report, and the Veteran's own statements.  
Specifically, at the time of the September 1993 RO decision, 
the Veteran's reported stressors were observing the amount of 
damage done to the country of Kuwait, being shown the tools 
of torture used by the Iraqi soldiers, seeing the body of a 
young girl about 15 years old uncovered from a grave, the 
smells of death and burning oil, and never ending explosions 
of ammunition being disposed of.  The RO denied service 
connection for PTSD on the basis that the Veteran had no 
combat awards and his recollection of stressful incidents was 
too general and could not be verified with a service 
department.  

The evidence received since the September 1993 RO decision 
includes the Veteran's service personnel records which 
document that his duty was in an imminent danger pay area 
(SWA) (Southwest Asia).  Thereafter, during his November 1996 
hearing before a hearing officer at the RO, the Veteran 
recalled discovering between fifty and seventy-five dead 
Iraqi soldiers at Camp Monterey, a military base in Kuwait.  
In addition, the Veteran's April 2004 report of VA PTSD 
examination notes his recollection of assisting with placing 
the beaten and mutilated body of the 15 year old girl in a 
body bag, helping the with the removal of military bodies 
along the highway of death, hearing numerous explosions in 
the background, and frequent chemical alarms which were also 
very frightening.  

The Board finds that the evidence received subsequent to the 
September 1993 RO decision, consisting of additional and more 
detailed stressor information, is new and material evidence 
sufficient to reopen the claim for service connection for 
PTSD.  The Board finds the evidence added to the record 
subsequent to the September 1993 RO decision, by it self or 
when considered with previous evidence of record, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, 
presuming the credibility of this evidence, the Board finds 
that new and material has been received in connection with 
the claim.  38 C.F.R. § 3.156(a).

The Board concludes that evidence submitted since the 
September 1993 RO decision is new and material, and thus the 
claim for service connection for PTSD is reopened.  This does 
not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see 
the below remand) before the issue of service connection for 
PTSD is addressed on a de novo basis.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.


REMAND

In view of the above determination that the Veteran's claim 
as to the issue of service connection for PTSD is reopened, 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  In this regard, VA is now required to assess 
the credibility and probative value of all the evidence of 
record in determining whether the claim may be granted.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.

It is noted that an April 2004 report of VA PTSD examination 
includes the conclusion that "[p]sychological assessment and 
documentation provided suggests that the veteran does suffer 
from PTSD and dysthymic disorder, and that it is as likely as 
not that these disorders are related to his military 
service."  However, as noted, the Veteran's alleged 
stressful in-service incidents have not been verified.  Thus, 
the third criterion for service connection for PTSD has not 
yet been met.  

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Rather, in these situations, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran's service personnel records confirm that he 
served in the Southwest Asia Theater of Operations and that 
his duty was in an imminent danger pay area; however, they do 
not show that he engaged in combat.  Thus, his bare 
assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2008); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).

The Veteran alleges that his stressful incidents include 
observing the amount of damage done to the country of Kuwait, 
the smells of death and burning oil, never ending explosions 
of ammunition being disposed of, helping the with the removal 
of military bodies along the highway of death and at Camp 
Monterey, and frequent chemical alarms.  [The Veteran has 
also claimed being shown the tools of torture used by the 
Iraqi soldiers and seeing the body of a beaten and mutilated 
young girl about 15 years old uncovered from a grave and 
assisting with placing her body in a body bag, however, 
anecdotal experiences of this type simply cannot be verified 
independently.  See 38 C.F.R. § 3.159 (c)(2)(i) (2008); see 
also Cohen v. Brown, 10 Vet. App. 128, 134 (1997) 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  He does not remember the names 
of any fellow soldiers present at the time of discovery of 
the young girl's body.]  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on an air base 
where his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced the attacks personally.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997), wherein the Court held that a 
veteran need not corroborate every detail of his account of 
his personal participation in an attack.

Although the AMC/RO has requested verification of the 
Veteran's stressor by the United States Army and Joint 
Services Records Research Center (JSRRC) and received a 
negative response, it is noted that this verification 
response is limited to the killing of civilians.  Given the 
Court's judicial rulings in Pentecost and Suozzi, the AMC 
should ask the JSRRC to attempt to verify whether the 
Veteran's unit was subject to explosions of ammunition and 
chemical alarms or assisted with the removal of bodies along 
the highway of death.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another 
opportunity to supplement the record with 
any additional details concerning the 
alleged stressors.  The Veteran should be 
advised that this information is necessary 
to obtain supportive evidence of the 
claimed in-service stressors and that he 
must be as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

2.  Review the file, including this 
remand, and prepare a summary of the 
Veteran's alleged in-service stressors, 
which so far include the Veteran's unit 
being subject to explosions of ammunition 
and chemical alarms and assisting with the 
removal of bodies along the highway of 
death.

3.  Request that the JSRRC perform a 
search of the Veteran's unit history 
during the time of his claimed stressful 
incidents in an attempt to verify his 
alleged in-service stressors.  If any 
stressor is not capable of corroboration, 
the Veteran should be informed.

4.  To avoid another remand, ensure that 
all requested action has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  38 C.F.R. § 4.2 
(2008); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the claim in light 
of the additional evidence and the nexus 
opinion provided in the April 2004 report 
of VA PTSD examination.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


